EXECUTION VERSION EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is entered into as of December 18, 2009, by and among PETROLEUM DEVELOPMENT CORPORATION (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors (the “Guarantors”), the LENDERS party hereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”).Unless the context otherwise requires or unless otherwise expressly defined herein, capitalized terms used but not defined in this Amendment have the meanings assigned to such terms in the Credit Agreement (as defined below). WITNESSETH: WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders have entered into that certain Amended and Restated Credit Agreement dated as of November 4, 2005 (as the same has been and may hereafter be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, the Borrower and the Guarantors have requested that the Administrative Agent and the Lenders amend the Credit Agreement in certain respects and the Administrative Agent and the Lenders have agreed to do so on the terms and conditions hereinafter set forth. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and confessed, the Borrower, the Guarantors, the Administrative Agent and the Lenders hereby agree as follows: SECTION 1.Amendments to Credit Agreement.Subject to the satisfaction or waiver in writing of each condition precedent set forth in Section 3 of this Amendment, and in reliance on the representations, warranties, covenants and agreements contained in this Amendment, the Credit Agreement shall be amended in the manner provided in this Section 1. 1.1Additional Definitions.Section 1.01 of the Credit Agreement shall be and it hereby is amended by inserting the following definitions in appropriate alphabetical order: “Eighth Amendment Effective Date” means December 18, 2009. “Excluded Hedges” means, collectively, Swap Agreements that (i) are basis differential only swaps for volumes of Natural Gas included under other Swap Agreements permitted by Section 7.05(a), (ii) are a hedge of volumes of Crude Oil or Natural Gas by means of a price “floor” for which there exists no deferred obligation to pay the related premium or other purchase price or the only deferred obligation is to either pay the premium or other purchase price on each settlement date so long as such settlement date occurs at least monthly, or pay the financing for such premium or other purchase price, or (iii) for purposes of determining compliance with clause (y) of Section 7.05(a) only, are volumes of Crude Oil and Natural Gas included in Allocated Partnership Volumes. Eighth Amendment to Amended and Restated Credit Agreement 65345478.6 1.2Amended Definitions.The following definition in Section 1.01 of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: “Net Cash Proceeds” means, (i) with respect to the sale of Borrowing Base Properties (including Attributed Interests and Equity Interests of any Restricted Subsidiary) by the Borrower or any Restricted Subsidiary (or Sponsored Partnership with respect to Attributed Interests), the excess, if any, of (a) the sum of cash and cash equivalents received in connection with such sale, but only as and when so received, over (b) the sum of (1) the principal amount of any Indebtedness that is secured by such asset and that is required to be repaid in connection with the sale thereof (other than the Loans), and (2) the out-of-pocket expenses incurred by the Borrower or such Restricted Subsidiary (or Sponsored Partnership with respect to Attributed Interests) in connection with such sale and (ii) with respect to any issuance of Senior Notes, the cash proceeds from such issuance of Senior Notes net of underwriting discounts and commissions and other reasonable costs and expenses associated therewith, including reasonable legal fees and expenses. 1.3Mandatory Prepayment of Loans.Clause (b) of Section 2.11 of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: (b)If the Borrower or any Restricted Subsidiary (or any Sponsored Partnership with respect to Attributed Interests) sells, exchanges, transfers or otherwise disposes of any Borrowing Base Properties (whether pursuant to a sale, exchange, transfer or other disposition of Equity Interests of a Restricted Subsidiary permitted pursuant to Section 7.03(a) or otherwise) at any time a Borrowing Base Deficiency exists or if after giving effect to such sale, exchange, transfer or disposition a Borrowing Base Deficiency would exist, the Borrower shall prepay the Borrowings with the Net Cash Proceeds received from such sale, exchange, transfer or other disposition on the date it or any Restricted Subsidiary (or any Sponsored Partnership with respect to Attributed Interests) receives such Net Cash Proceeds to the extent necessary to eliminate such Borrowing Base Deficiency after giving effect to such sale, exchange, transfer or other disposition, or, in the case of any exchange of Borrowing Base Properties for other Oil and Gas Interests, take all actions reasonably necessary to cause such Oil and Gas Interests received in such exchange to become additional security for the Obligations by instruments satisfactory in form and substance to the Required Lenders; provided, however that amounts applied to the payment of Borrowings pursuant to this Section may be reborrowed subject to and in accordance with the terms of this Agreement. 1.4Fundamental Changes.Clause (a) of Section 7.03 of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: (a)The Borrower will not, nor will it permit any of its Restricted Subsidiaries to, merge into or consolidate with any other Person, or permit any other Person to merge into or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a series of transactions) all or any substantial part of its assets, or any of its Borrowing Base Properties (or permit any Sponsored Partnership to sell, transfer, lease or Page2 Eighth Amendment to Amended and Restated Credit Agreement 65345478.6 otherwise dispose of any Attributed Interests included in the Borrowing Base Properties) or any of the Equity Interests of any Restricted Subsidiary or any Sponsored Partnership that holds title to any Attributed Interest (in each case, whether now owned or hereafter acquired), or liquidate or dissolve, except that, the Borrower, any Restricted Subsidiary or any Sponsored Partnership may sell Hydrocarbons produced from its Oil and Gas Interests in the ordinary course of business and, if at the time thereof and immediately after giving effect thereto no Default shall have occurred and be continuing (i)any Restricted Subsidiary may merge into the Borrower in a transaction in which the Borrower is the surviving entity, (ii)any Restricted Subsidiary may merge into any other Restricted Subsidiary in a transaction in which the surviving entity is a Restricted Subsidiary, (iii) any Restricted Subsidiary or any Sponsored Partnership may sell, transfer, lease or otherwise dispose of its assets to the Borrower or to another Restricted Subsidiary, (iv) any Restricted Subsidiary or Sponsored Partnership may liquidate or dissolve if the Borrower determines in good faith that such liquidation or dissolution is in the best interests of the Borrower (or in the case of any Sponsored Partnership the best interest of the holders of the Equity Interests of such Sponsored Partnership) and is not materially disadvantageous to the Lenders, (v) the Borrower, any Restricted Subsidiary or any Sponsored Partnership may sell, transfer, lease or otherwise dispose of equipment and related items in the ordinary course of business, that are obsolete or no longer necessary in the business of the Borrower or any of its Subsidiaries or that is being replaced by equipment of comparable value and utility, (vi)the Borrower, any Restricted Subsidiary or any Sponsored Partnership may sell, transfer, lease or otherwise dispose of Borrowing Base Properties with a value not to exceed, in the aggregate, 10% of the Borrowing Base for the Borrower and the Restricted Subsidiaries, on a consolidated basis, between Scheduled Redeterminations, (vii) so long as no Borrowing Base Deficiency exists or would exist after giving effect to any such sale, transfer, exchange or other disposition, the Borrower, the Restricted Subsidiaries and the Sponsored Partnerships may sell, transfer, exchange or otherwise dispose of Borrowing Base Properties not otherwise permitted by the foregoing clause (vi) (whether pursuant to a sale, transfer, exchange or other disposition of all, but not less than all, of the Equity Interests of any Restricted Subsidiary or otherwise); provided that (1) the consideration received in respect of such sale, transfer, exchange or other disposition shall be equal to or greater than the fair market value of the Oil and Gas Interests subject to such sale, transfer, exchange or other disposition (as reasonably determined in good faith by the board of directors of the Borrower and, if requested by the Administrative Agent, the Borrower shall deliver to the Administrative Agent a certificate of its chief financial officer or president certifying to that effect), (2) at least 90% of the consideration received by the Borrower, any Restricted Subsidiary or any Sponsored Partnership in respect of any such sale, transfer, exchange or other disposition is cash, cash equivalents, Oil and Gas Interests or Page 3 Eighth Amendment to Amended and Restated Credit Agreement 65345478.6 other assets to be used by the Borrower, any Restricted Subsidiary or such Sponsored Partnership in the oil and gas business and (3) an amount equal to that portion of the Net Cash Proceeds received from such sale, transfer, exchange or other disposition necessary to eliminate any Borrowing Base Deficiency is used to prepay the Loans in accordance with Section 2.11(b) and the remainder, if any, is used, within one year of the date of such sale, transfer, exchange or other disposition, to (x) acquire property and assets used or useful in carrying on the business of the Borrower, any Restricted Subsidiaries and such Sponsored Partnership or to improve or replace any such property or assets, or (y) in the case of any sale, transfer, exchange or other disposition of Borrowing Base Properties (including Equity Interests of any Restricted Subsidiary held by any Restricted Subsidiary) by any Restricted Subsidiary or any Sponsored Partnership, to make a dividend or distribution to the direct holders of its Equity Interests, and (viii) on the Marcellus JV Contribution Date the Borrower and the Restricted Subsidiaries may contribute, transfer or assign the Marcellus Properties and the Equity Interests of PA PDC, LLC to PDC Mountaineer in accordance with the Marcellus JV Contribution Agreement so long as the Borrower complies with the provisions of Section 3.08 in connection with such contribution, transfer or assignment. 1.5Swap Agreements.Clause (a) of Section 7.05 of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: (a)hedge or mitigate Crude Oil and Natural Gas price risks to which the Borrower, any Restricted Subsidiary or any Sponsored Partnership has actual exposure (whether or not treated as a hedge for accounting purposes under GAAP); provided that at the time the Borrower (whether on its own behalf or on behalf of any Sponsored Partnership), any Restricted Subsidiary or any Sponsored Partnership enters into any such Swap Agreement, such Swap Agreement (i) in the case of any Swap Agreement entered into on or after the Eighth Amendment Effective Date, does not have a term greater than forty-eight (48) months from the date such Swap Agreement is entered into, and (ii) when aggregated with all other Swap Agreements then in effect would not cause the aggregate notional volume per month for each of Crude Oil and Natural Gas, calculated separately, under all Swap Agreements then in effect (other than Excluded Hedges) to exceed, as of the date such Swap Agreement is executed, either (x) eighty percent (80%) of the “forecasted production from proved producing reserves” (as defined below) of the Borrower, the Restricted Subsidiaries, and the Sponsored Partnerships, taken as a whole, or (y) eighty percent (80%) of the “forecasted production from proved producing reserves” of the Borrower and the Restricted Subsidiaries (including the Attributed Interests), in each case, for any month during the forthcoming forty-eight (48) month period; and 1.6Notices.Subclause (ii) of Section 11.01(a) of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: Page 4 Eighth Amendment to Amended and Restated Credit Agreement 65345478.6 (ii)if to the Administrative Agent or Issuing Bank, to JPMorgan Chase Bank, N.A., Mail
